


Exhibit 10.2


WESTMORELAND COAL COMPANY
2014 EQUITY INCENTIVE PLAN
TIME VESTED RESTRICTED STOCK UNIT AGREEMENT


This Restricted Stock Unit Agreement (this “Agreement”) is made and entered into
as of [DATE] (the “Grant Date”) by and between Westmoreland Coal Company, a
Delaware corporation (the “Company”) and ________________________________ (the
“Grantee”).


WHEREAS, the Company has adopted the 2014 Equity Incentive Plan (the “Plan”)
pursuant to which awards of Restricted Stock Units may be granted; and


WHEREAS, the Committee has determined that it is in the best interests of the
Company and its shareholders to grant the award of Restricted Stock Units
provided for herein.


NOW, THEREFORE, the parties hereto, intending to be legally bound, agree as
follows:


SECTION 1. GRANT OF RESTRICTED STOCK UNITS.


1.1    Pursuant to the Plan, the Company hereby issues to the Grantee on the
Grant Date an Award consisting of, in the aggregate, __________ [NUMBER]
Restricted Stock Units (the “Restricted Stock Units” or “RSUs”). Each Restricted
Stock Unit represents the right to receive one share of Common Stock, subject to
the terms and conditions set forth in this Agreement and the Plan. Capitalized
terms that are used but not defined herein have the meaning ascribed to them in
the Plan.


1.1    The Restricted Stock Units shall be credited to a separate account
maintained for the Grantee on the books and records of the Company (the
“Account”). All amounts credited to the Account shall continue for all purposes
to be part of the general assets of the Company.


SECTION 2. CONSIDERATION.


The grant of the Restricted Stock Units is made in consideration of the services
to be rendered by the Grantee to the Company.


SECTION 3. VESTING.


3.1    Except as otherwise provided herein, provided that the Grantee remains in
Continuous Service through the applicable vesting date[, and further provided
that any additional conditions and performance goals set forth in Schedule I
have been satisfied], the Restricted Stock Units will vest in accordance with
the following schedule (the period during which restrictions apply, the
“Restricted Period”):


Vesting Date
Number of Restricted Stock Units That Vest
1st anniversary of Grant Date
1/3
2nd anniversary of Grant Date
1/3
3rd anniversary of Grant Date
1/3



Once vested, the Restricted Stock Units become “Vested Units.”

Employee / Stock Settled / Time Vested

--------------------------------------------------------------------------------




3.2    The foregoing vesting schedule notwithstanding, if the Grantee’s
Continuous Service terminates as a result of the Grantee’s [death,]
[Disability,] [a termination by the Company or an Affiliate without Cause] [or]
[a termination by the Grantee for Good Reason], 100% of the unvested Restricted
Stock Units shall vest as of the date of such termination.]


3.3    The foregoing vesting schedule notwithstanding, if a Change in Control
occurs and the Grantee’s Continuous Service is terminated by the Company or an
Affiliate without Cause or by the Grantee for Good Reason, and the Grantee’s
date of termination occurs (or in the case of the Grantee’s termination of
Continuous Service for Good Reason, the event giving rise to Good Reason occurs)
within [twelve (12) months/[ALTERNATIVE PERIOD]] following the Change in
Control, all unvested Restricted Stock Units shall automatically become 100%
vested on the Grantee’s date of termination.


SECTION 4. RESTRICTIONS.


Subject to any exceptions set forth in this Agreement or the Plan, during the
Restricted Period and until such time as the Restricted Stock Units are settled
in accordance with Section 6, the Restricted Stock Units or the rights relating
thereto may not be assigned, alienated, pledged, attached, sold or otherwise
transferred or encumbered by the Grantee. Any attempt to assign, alienate,
pledge, attach, sell or otherwise transfer or encumber the Restricted Stock
Units or the rights relating thereto shall be wholly ineffective and, if any
such attempt is made, the Restricted Stock Units will be forfeited by the
Grantee and all of the Grantee’s rights to such units shall immediately
terminate without any payment or consideration by the Company.


SECTION 5. RIGHTS AS SHAREHOLDER; DIVIDEND EQUIVALENTS.


5.1    The Grantee shall not have any rights of a shareholder with respect to
the shares of Common Stock underlying the Restricted Stock Units unless and
until the Restricted Stock Units vest and are settled by the issuance of such
shares of Common Stock.


5.2    Upon and following the settlement of the Restricted Stock Units, the
Grantee shall be the record owner of the shares of Common Stock underlying the
Restricted Stock Units unless and until such shares are sold or otherwise
disposed of, and as record owner shall be entitled to all rights of a
shareholder of the Company (including voting rights).


5.3    [Until such time as the Restricted Stock Units vest, the Grantee’s
Account shall be credited with an amount equal to all cash [and stock] dividends
(“Dividend Equivalents”) that would have been paid to the Grantee if one share
of Common Stock had been issued on the Grant Date for each Restricted Stock Unit
granted to the Grantee as set forth in this Agreement. [Dividend Equivalents
shall be withheld by the Company for the Grantee’s Account and interest may be
credited on the amount of cash Dividend Equivalents withheld at a rate and
subject to such terms as determined by the Committee. Dividend Equivalents shall
be subject to the same vesting restrictions as the Restricted Stock Units to
which they are attributable and shall be paid on the same date that the
Restricted Stock Units to which they are attributable are settled in accordance
with Section 6 hereof/Dividend Equivalents shall be paid in the same year that
dividends are paid to shareholders.] Dividend Equivalents credited to a
Grantee’s Account

2

--------------------------------------------------------------------------------




shall be distributed in cash or, at the discretion of the Committee, in shares
of Common Stock having a Fair Market Value equal to the amount of the Dividend
Equivalents and interest, if any.]


SECTION 6. SETTLEMENT OF RESTRICTED STOCK UNITS.


6.1    Subject to Section 9 hereof, promptly following the vesting date, and in
any event no later than [March 15] of the calendar year following the calendar
year in which such vesting occurs, the Company shall (a) issue and deliver to
the Grantee the number of shares of Common Stock equal to the number of Vested
Units [and cash equal to any Dividend Equivalents credited with respect to such
Vested Units and the interest thereon or, at the discretion of the Committee,
shares of Common Stock having a Fair Market Value equal to such Dividend
Equivalents and the interest thereon]; and (b) enter the Grantee’s name on the
books of the Company as the shareholder of record with respect to the shares of
Common Stock delivered to the Grantee. [Revise if Company wants discretion to
settle in cash, notwithstanding accounting consequences.]


6.2    [Notwithstanding Section 6.1, in accordance with the Plan, the Committee
may, but is not required to, prescribe rules pursuant to which the Grantee may
elect to defer settlement of the Restricted Stock Units. Any deferral election
must be made in compliance with such rules and procedures as the Committee deems
advisable.]


6.3    [If the Grantee is deemed a “specified employee” within the meaning of
Section 409A of the Code, as determined by the Committee, at a time when the
Grantee becomes eligible for settlement of the RSUs upon his “separation from
service” within the meaning of Section 409A of the Code, then to the extent
necessary to prevent any accelerated or additional tax under Section 409A of the
Code, such settlement will be delayed until the earlier of: (a) the date that is
six months following the Grantee’s separation from service and (b) the Grantee’s
death.]


SECTION 7. NO RIGHT TO CONTINUED SERVICE.


Neither the Plan nor this Agreement shall confer upon the Grantee any right to
be retained in any position, as an Employee or Director of the Company. Further,
nothing in the Plan or this Agreement shall be construed to limit the discretion
of the Company to terminate the Grantee’s Continuous Service at any time, with
or without Cause.


SECTION 8. ADJUSTMENTS.


If any change is made to the outstanding Common Stock or the capital structure
of the Company, if required, the Restricted Stock Units shall be adjusted or
terminated in any manner as contemplated by of the Plan.


SECTION 9. TAX LIABIITY AND WITHHOLDING.


9.1    The Grantee shall be required to pay to the Company, and the Company
shall have the right to deduct from any compensation paid to the Grantee
pursuant to the Plan, the amount of any required withholding taxes in respect of
the Restricted Stock Units and to take all such other action as the Committee
deems necessary to satisfy all obligations for the payment of such withholding
taxes. The Committee may permit the Grantee to satisfy any federal, state or

3

--------------------------------------------------------------------------------




local tax withholding obligation by any of the following means, or by a
combination of such means:


a.
tendering a cash payment.



b.
authorizing the Company to withhold shares of Common Stock from the shares of
Common Stock otherwise issuable or deliverable to the Grantee as a result of the
vesting of the Restricted Stock Units; provided, however, that no shares of
Common Stock shall be withheld with a value exceeding the minimum amount of tax
required to be withheld by law.



c.
delivering to the Company previously owned and unencumbered shares of Common
Stock.



9.2    Notwithstanding any action the Company takes with respect to any or all
income tax, social insurance, payroll tax, or other tax-related withholding
(“Tax-Related Items”), the ultimate liability for all Tax-Related Items is and
remains the Grantee’s responsibility and the Company (a) makes no representation
or undertakings regarding the treatment of any Tax-Related Items in connection
with the grant, vesting or settlement of the Restricted Stock Units or the
subsequent sale of any shares; and (b) does not commit to structure the
Restricted Stock Units to reduce or eliminate the Grantee’s liability for
Tax-Related Items.


SECTION 10. MISCELLANEOUS PROVISIONS.


10.1    Compliance with Law. The issuance and transfer of shares of Common Stock
shall be subject to compliance by the Company and the Grantee with all
applicable requirements of federal and state securities laws and with all
applicable requirements of any stock exchange on which the Company’s shares of
Common Stock may be listed. No shares of Common Stock shall be issued or
transferred unless and until any then applicable requirements of state and
federal laws and regulatory agencies have been fully complied with to the
satisfaction of the Company and its counsel.


10.2    Notices. Any notice required to be delivered to the Company under this
Agreement shall be in writing and addressed to the [Secretary/[OTHER POSITION]]
of the Company at the Company’s principal corporate offices. Any notice required
to be delivered to the Grantee under this Agreement shall be in writing and
addressed to the Grantee at the Grantee’s address as shown in the records of the
Company. Either party may designate another address in writing (or by such other
method approved by the Company) from time to time.


10.3    Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of Delaware without regard to conflict of
law principles.


10.4    Interpretation. Any dispute regarding the interpretation of this
Agreement shall be submitted by the Grantee or the Company to the Committee for
review. The resolution of such dispute by the Committee shall be final and
binding on the Grantee and the Company.


10.5    Restricted Stock Units Subject to Plan. This Agreement is subject to the
Plan as approved by the Company’s shareholders. The terms and provisions of the
Plan as it may be

4

--------------------------------------------------------------------------------




amended from time to time are hereby incorporated herein by reference. In the
event of a conflict between any term or provision contained herein and a term or
provision of the Plan, the applicable terms and provisions of the Plan will
govern and prevail.


10.6    Successors and Assigns. The Company may assign any of its rights under
this Agreement. This Agreement will be binding upon and inure to the benefit of
the successors and assigns of the Company. Subject to the restrictions on
transfer set forth herein, this Agreement will be binding upon the Grantee and
the Grantee’s beneficiaries, executors, administrators and the person(s) to whom
the Restricted Stock Units may be transferred by will or the laws of descent or
distribution.


10.7    Severability. The invalidity or unenforceability of any provision of the
Plan or this Agreement shall not affect the validity or enforceability of any
other provision of the Plan or this Agreement, and each provision of the Plan
and this Agreement shall be severable and enforceable to the extent permitted by
law.


10.8    Discretionary Nature of Plan. The Plan is discretionary and may be
amended, cancelled or terminated by the Company at any time, in its discretion.
The grant of the Restricted Stock Units in this Agreement does not create any
contractual right or other right to receive any Restricted Stock Units or other
Awards in the future. Future Awards, if any, will be at the sole discretion of
the Company. Any amendment, modification, or termination of the Plan shall not
constitute a change or impairment of the terms and conditions of the Grantee’s
employment with the Company.


10.9    Amendment. The Committee has the right to amend, alter, suspend,
discontinue or cancel the Restricted Stock Units, prospectively or
retroactively; provided, that, no such amendment shall adversely affect the
Grantee’s material rights under this Agreement without the Grantee’s consent.


10.10    Section 409A. This Agreement is intended to comply with Section 409A of
the Code or an exemption thereunder and shall be construed and interpreted in a
manner that is consistent with the requirements for avoiding additional taxes or
penalties under Section 409A of the Code. Notwithstanding the foregoing, the
Company makes no representations that the payments and benefits provided under
this Agreement comply with Section 409A of the Code and in no event shall the
Company be liable for all or any portion of any taxes, penalties, interest or
other expenses that may be incurred by the Grantee on account of non-compliance
with Section 409A of the Code.


10.11    No Impact on Other Benefits. The value of the Grantee’s Restricted
Stock Units is not part of his or her normal or expected compensation for
purposes of calculating any severance, retirement, welfare, insurance or similar
employee benefit, except to the extent required under the terms of any qualified
pension plan.


10.12    Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original but all of which together will constitute one
and the same instrument. Counterpart signature pages to this Agreement
transmitted by facsimile transmission, by electronic mail in portable document
format (.pdf), or by any other electronic means intended to

5

--------------------------------------------------------------------------------




preserve the original graphic and pictorial appearance of a document, will have
the same effect as physical delivery of the paper document bearing an original
signature.


10.13    Acceptance. The Grantee hereby acknowledges receipt of a copy of the
Plan and this Agreement. The Grantee has read and understands the terms and
provisions thereof, and accepts the Restricted Stock Units subject to all of the
terms and conditions of the Plan and this Agreement. The Grantee acknowledges
that there may be adverse tax consequences upon the vesting or settlement of the
Restricted Stock Units or disposition of the underlying shares and that the
Grantee has been advised to consult a tax advisor prior to such vesting,
settlement or disposition.







6

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first above written.
 
Westmoreland Coal Company
 
 
 
By: _____________________


Name:
Title:



 
[EMPLOYEE NAME]
 
 
 
By: _____________________


Name:






7